By the Court, Cower, J.
The 2 R. S. 515, 2d ed. § 1, sub. 3, and § 2, apply in terms to cases where the suit in which security is required was brought for the collection of some debt contracted before the assignment of the plaintiff’s estate. Here the action is for a tort. Tidd lays down the rule that where the action is brought or proceeded in by the bankrupt, certificated or uncertificated, for the benefit of his assignees, security *560may be required. (Tidd, 536, Am. ed. of 1840.) But it seems otherwise, if he sue for his own benefit. (Id.) Thus there is no general principle, independently of the statute, calling for this order. The statute not applying, the order is therefore discharged.
Rule accordingly.